DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A mobile terminal is already claimed in claim 1 from which all the claims depend and is the only limitation of each of claims 10 through 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (“Koo”) (US 2017/0207516) in view of Mow et al (“Mow”) (US 10,418,687).

Re Claim 1: Koo discloses: An antenna system (Figs 1A, 1B, 2A, 9), applied to a mobile terminal (100), wherein the mobile terminal comprises a 3D glass housing (110) and a PCB board (161) accommodated in the 3D glass housing (as evidenced by Fig 2A); wherein 
the antenna system comprises at least one antenna assembly (under each glass section 921, 922, such as 132 in Fig 2A); 
each antenna assembly comprises a flexible circuit board (140) that is accommodated in the 3D glass housing and that is bonded with and fixed on the PCB board (fixed and bonded by connection member 162 to PCB 161); 
the flexible circuit board (140) comprises a first portion that is bent and extends toward a first direction and a second portion that is bent and extends toward a second direction (as evidenced by Fig 2A); 
the antenna assembly further comprises a first antenna (132) disposed on the first portion (portion of 140 between structure 150 and antenna 132); and

Koo fails to specifically disclose: the antenna assembly further comprises a first antenna array disposed on the first portion and a second antenna array disposed on the second portion.
Mow, however, teaches: the antenna assembly further comprises a first antenna array disposed on the first portion and a second antenna array disposed on the second portion (Fig 7: a flexible PCB 150 is configured to have a first portion (150A) and a second portion (150B) with first and second antenna arrays (40 and col 5 lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the antenna assembly further comprises a first antenna array disposed on the first portion and a second antenna array disposed on the second portion in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing 5G mmw operation to the handheld of Koo to one of ordinary skill in the art. 

Re Claim 2: The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: The antenna system according to claim 1, wherein the 3D glass housing comprises a 3D glass side wall, and the first antenna and the second antenna are both attached to an inner side surface of the 3D glass side wall (as evidenced by Figs 2A and 9 there are glass sidewalls that each have an antenna attached to an inner side surface).
Koo fails to specifically disclose: antenna arrays.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute antenna arrays in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing 5G mmw operation to the handheld of Koo to one of ordinary skill in the art.

Re Claim 3:  The disclosures of Koo as modified have been discussed above. 
Koo as modified discloses:  The antenna system according to claim 1
Koo fails to specifically disclose:  wherein the first antenna array and the second antenna array are respectively printed on the first portion and the second portion.
Mow, however, teaches: the first antenna array and the second antenna array are respectively printed on the first portion and the second portion (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the first antenna array and the second antenna array are respectively printed on the first portion and the second portion in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing 5G mmw operation to the handheld of Koo to one of ordinary skill in the art.

Re Claim 4:  The disclosures of Koo as modified have been discussed above. 
Koo as modified discloses: The antenna system according to claim 3
Koo fails to specifically disclose: wherein the first antenna array and the second antenna array both comprise a plurality of radiating antennas, and the plurality of radiating antennas are disposed in an array along a peripheral direction of the 3D glass side wall.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the first antenna array and the second antenna array both comprise a plurality of radiating antennas, and the plurality of radiating antennas are disposed in an array along a peripheral direction of the 3D glass side wall in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing 5G mmw operation to the handheld of Koo to one of ordinary skill in the art.

Re Claim 5:  The disclosures of Koo as modified have been discussed above. 
Koo as modified discloses: The antenna system according to claim 4
Koo fails to specifically disclose:  wherein the radiating antenna is a millimeter wave antenna.
Mow, however, teaches: the radiating antenna is a millimeter wave antenna (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the radiating antenna is a millimeter wave antenna in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing 5G mmw operation to the handheld of Koo to one of ordinary skill in the art.

Re Claim 6:  The disclosures of Koo as modified have been discussed above. 
Koo as modified discloses: The antenna system according to claim 4

Mow, however teaches: the radiating antenna comprises a radiating portion and a director (col 7 lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the radiating antenna comprises a radiating portion and a director in Koo, as taught by Mow, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing improved gain and directional control of the RF signal to one of ordinary skill in the art.

Re Claim 7: The disclosures of Koo have been discussed above. 
Koo as modified discloses: The antenna system according to claim 6
Koo fails to specifically disclose: wherein the antenna system further comprises a phase shifter disposed on the PCB board, and the antenna assembly is electrically connected to the phase shifter to implement beam scanning.
Mow, however, teaches: the antenna system further comprises a phase shifter disposed on the PCB board, and the antenna assembly is electrically connected to the phase shifter to implement beam scanning (Fig 8: circuitry 152 on main PCB 150M and col 5 lines 32-36 and lines 52-56 and col 8 lines 48-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the antenna system further comprises a phase shifter disposed on the PCB board, and the antenna assembly is electrically connected to the phase shifter to implement beam scanning in Koo, as taught by Mow, in order to provide the beam steering required for a 5G mmw antenna array substituted in place of the lower frequency antennas.

Re Claim 8:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: The antenna system according to claim 1, wherein the 3D glass side wall (110) comprises a first long-edge side wall (Fig 9: 922), a first short-edge side wall (921), a second long-edge side wall (924), and a second short-edge side wall (923) that are connected end to end (as evidenced by Fig 2A and para 0117); 
the antenna system comprises a first antenna assembly disposed at a joint between the first long-edge side wall and the first short-edge side wall and a second antenna assembly disposed at a joint between the second long-edge side wall and the second short-edge side wall (as evidenced by Fig 9).

Re Claim 9:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses:  The antenna system according to claim 8, wherein the first antenna of the first antenna assembly is attached to an inner side surface of the first long-edge side wall (the antenna associated with display section 922 with attachment as disclosed by Fig 2A), the second antenna of the first antenna assembly is attached to an inner side surface of the first short-edge side wall (the antenna associated with display section 921 with attachment as disclosed by Fig 2A), the first antenna of the second antenna assembly is attached to an inner side surface of the second long-edge side wall (antenna section associated with display section 924 with attachment as disclosed by Fig 2A), and the second antenna of the second antenna assembly is attached to an inner side surface of the second short-edge side wall (antenna section associated with display section 923 with attachment as disclosed by Fig 2A).
Koo fails to specifically disclose: antenna arrays.
Mow, however, teaches, antenna arrays (Fig 7: 40 and col 5 lines 65-67).


Re Claim 10:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 1 (Fig 1A).

Re Claim 11: The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 2 (Fig 1A).

Re Claim 12:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 3 (Fig 1A).

Re Claim 13:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses:  A mobile terminal, comprising the antenna system according to claim 4 (Fig 1A).

Re Claim 14:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 5 (Fig 1A).

Re Claim 15:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 6 (Fig 1A).

Re Claim 16: The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 7 (Fig 1A).

Re Claim 17:  The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 8 (Fig 1A).

Re Claim 18: The disclosures of Koo as modified have been discussed above. 
Koo as modified also discloses: A mobile terminal, comprising the antenna system according to claim 9 (Fig 1A).
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 

The Applicant argues on page 2, “…the first antenna array and the second antenna array are attached to an inner side surface of the 3D glass housing respectively by using the first portion and the second portion…”are attached to” means the first antenna array and the second antenna array fit on the inner side surface of the 3D glass housing with almost no gap.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “almost no gap arrangement of the first antenna array and the second antenna array to the inner side surface of the 3D glass housing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As there is relative terminology used in the attempt to redefine the words used in the limitations of the claims, it is not reasonable for one of ordinary skill in the art to ascertain the “almost no gap” to determine what constitutes enough of a gap or too much of a gap to qualify as “almost no gap” and no further declaration in the specification aids in the determination as the figures are not drawn to scale and no measurements are provided.

Conclusion
Applicant's argument necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
February 13, 2021